Case 5:18-cv-00555-XR Document 56 Filed 05/16/19 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

 

(Rev. oat 8) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY
TRANSCRIPT ORDER DUE DATE:

Please Read Instructions:

1.NAME | 2. PHONE NUMBER 3. DATE

Clayton Diedrichs (210) 384-7310 5/15/2019

4. DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE

clayton.diedrichs@usdoj.gov San Antonio TX 78216

8. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS

SA-18-cv-00555-XR Rodriguez 10. FROM 5/14/2019 | 11.TO 5/14/2019

12, CASE NAME LOCATION OF PROCEEDINGS

Holcombe, et al v. United States of America 13. CITY San Antonio | 14. STATE TX

15, ORDER FOR

[_] APPEAL [_] CRIMINAL [J CRIMINAL JUSTICE ACT [] BANKRUPTCY

[_] NON-APPEAL CIVIL [_] IN FORMA PAUPERIS [_] OTHER

 

16, TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PORTIONS DATE(S) PORTION(S) DATE(S)
VOIR DIRE [_] TESTIMONY (Specify Witness)
OPENING STATEMENT (Plaintiff)
|] OPENING STATEMENT (Defendant)
LJ CLOSING ARGUMENT (Plaintiff) |__| PRE-TRIAL PROCEEDING (Spey)
|_| CLOSING ARGUMENT (Defendant)
ml OPINION OF COURT
|_| JURY INSTRUCTIONS OTHER (Specify) 05/14/2019 - proceedings
SENTENCING held before Judge Xavier
BAIL HEARING Rodriguez
17. ORDER
ORIGINAL
CATEGORY | (includes Certified Copy to | FIRST COPY | 4? copies NO. OF PAGES ESTIMATE COSTS
Clerk for Records of the Court}
: NO. OF COPIES
ORDINARY CI LJ
NO. OF COPIES
14-Day LJ CJ
NO. OF COPIES
EXPEDITED L_]
NO. OF COPIES
3-Day |
NO. OF COPIES
DAILY. CI LJ
NO. OF COPIES
HOURLY LJ] CJ
REALTIME J C1]
CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL :
2 (deposit plus additjgnal). : 0.00
18. SIGNATURE ft e PROCESSED BY.
19. DATE “7 Ti / a PHONE NUMBER
TRANSCRIPT TO. BE PREPARED BY COURT ADDRESS
: DATE “BY
ORDER RECEIVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 0.00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE 0.00
DISTRIBUTION: COURTCOPY  TRANSCRIPTIONCOPY  ORDERRECEIPT’ ORDER COPY

 

 
